—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order of fact-finding and disposition determining, following a hearing, that respondent had sexually abused his daughter Megan. Family Court did not abuse its discretion in denying the motion for an examination of Megan by respondent’s expert (see, Matter of Jessica R., 78 NY2d 1031, 1033-1034; Matter of Stephanie A., 224 AD2d 1027, 1028, lv denied 88 NY2d 814; Matter of Diana D., 218 AD2d 697, 697-698). Upon our review of the record, we conclude that the finding of abuse is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]; Matter of Philip M., 82 NY2d 238, 243-244; Matter of Nicole V., 71 NY2d 112, 117). Megan’s out-of-court statements were sufficiently corroborated by the validation testimony of petitioner’s expert witness (see, Family Ct Act § 1046 [a] [vi]; Matter of Jaclyn P., 86 NY2d 875, 878, cert denied sub nom. Papa v Nassau County Dept. of Social Servs., 516 US 1093; Matter of Nicole V., supra, at 121; Matter of Heather P., 233 AD2d 912). (Appeal from Order of Jefferson County Family Court, Morgan, J. — Abuse.) Present— Denman, P. J., Hayes, Hurlbutt, Scudder and Balio, JJ.